Exhibit 10.1 abiomed, inc.Performance- and Time-Based Restricted Stock Unit Award Agreement This Performance- and Time-Based Restricted Stock Unit Award Agreement (this “Agreement”) is made effective as of November 14, 2016 (the “Grant Date”), between ABIOMED, Inc. (the “Company”), and Michael R. Minogue (the “Employee”), pursuant to the Company’s Fourth Amended & Restated 2008 Stock Incentive Plan, as it may be amended from time to time (the “Plan”). Pursuant to this Agreement, the Employee is provided the opportunity to earn up to 41,526 shares of common stock of the Company (“Stock”) if designated performance goals are achieved at or above target levels, subject in all cases to vesting and the other terms and conditions set forth herein.This Agreement and the Award (as defined below) are expressly subject to all of the terms and conditions contained in the Plan, which is hereby incorporated herein by reference. In the event that any of the terms and conditions contained in this Agreement are inconsistent with the Plan, the terms of the Plan shall control. All capitalized terms not defined in this Agreement have the meanings specified in the Plan.
